UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2796



YVONNE L. MURPHY,

                                             Plaintiff - Appellant,

          versus

DEPARTMENT OF THE ARMY, Commanding General
INSCOM,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-1184-CCB)


Submitted:   February 13, 1997          Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Yvonne L. Murphy, Appellant Pro Se. Lynne Ann Battaglia, Unites
States Attorney, Charles Joseph Peters, Sr., OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion to dismiss in Appellant's employment discrimination

suit. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm substantially

on the reasoning of the district court. Murphy v. Department of the
Army, No. CA-96-1184-CCB (D. Md. Nov. 4, 1996). In addition, we

have considered Appellant's allegations of error and find them to

be without merit. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2